MARIS, Circuit Judge
OPINION
 This is an appeal by the defendant from his conviction of brandishing and exhibiting a deadly weapon in violation of 14 V.I.C. § 621. The Government offered evidence that the defendant had entered the room of Cecil Clarke, the prosecuting witness, seeking the defendant’s niece, Patricia Brown, and her suitcase, at 10 o’clock at night and had pointed a small gun at Ernesta Daniels who was also occupying the room, saying “No man move out of in here tonight.” Ernesta Daniels testified that the gun was 22 caliber. The defendant and Mary Hodge, a witness on his behalf, both identified the gun as a toy plastic gun which the defendant offered in evidence, but admittedly had not shown to the police on the evening in question. The Municipal Court found the defendant guilty of the crime charged and on this appeal the defendant urges that the evidence was insufficient to establish beyond a reasonable doubt the fact that he did draw a deadly *589weapon, rather than a toy gun, on the occasion in question. While, admittedly, the testimony was conflicting on this question, it was for the trial judge to determine the credibility of the witnesses and find the facts and this court, on appeal, must accept his findings if there is competent evidence in the record to support them. Here the trial judge found the testimony of the defendant incredible and based his finding of guilt on the testimony of the Government witnesses. That evidence was fully competent to support the finding. Accordingly I cannot hold that the Municipal Court erred in entering its judgment of conviction.
The judgment of the Municipal Court will be affirmed.